Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 4/8/22.
3.    Claims 21, 22, 25, 26, 28, 30, 31, and 34 - 41 have been amended. Claims 21 – 28 and 30 – 41 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 30 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Lugaresi (US 4575591).
6.	Regarding claims 21 and 30, Meyers discloses a game controller comprising (Abstract):
an electronic input sensor (i.e. depressible buttons that would detect contacts) (Abstract); and
a mounting platform (Figure 2: the accessory will engage on the control buttons 13, and is mounted on the game controller; the examiner is interpreting the mounting platform as at least the combination of part 23 and 24 of Figure 2),
the mounting platform being configured to removably affix a selected removable controller accessory to the game controller (Figures 2, 3: the accessory is mounted removably}.
the selected removable controller accessory' being one of a plurality of differently configured removable controller accessories removably affixable to the game controller (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable), and
(the mounting platform is) a twist-to-lock mechanism (Col 8, lines 17 – 18; Col 7, lines 17- 18 teaches other forms of solid fixation can be implemented, such as a twist lock or bayonet mount).
 Meyers fails to explicitly disclose the following limitation:
the mounting platform (twist-to-lock mechanism) being configured to move from a default posture to an activation posture responsive to finger manipulation of the selected removable controller accessory when the selected removable controller accessory is affixed to the game controller, 
and wherein the sensor-activation feature interfaces with the electronic input sensor to generate an activate control signal in the activation posture.
Lugaresi teaches:
the mounting platform (i.e. the twist-to-lock mechanism taught by Meyers) (i.e. housing 32, which include a plurality of circumferentially spaced actuating arms 18 are mounted on the base member 11 adjacent the handle 13) being configured to move from a default posture to an activation posture responsive to finger manipulation  (i.e. when a player move the knob (part 17) with his/her finger) of the selected removable controller accessory (i.e. removable controller accessory/knob (part 17)) when the selected removable controller accessory is affixed to the game controller (abstract and  FIGS. 2 and 5 and Col 3, lines 24 - 58), 
and wherein the sensor-activation feature interfaces with the electronic input sensor (i.e. the array of keys that can detect inputs) to generate an activate control signal in the activation posture (abstract and Col 3, lines 24 - 58).
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Meyers in view of Lugaresi to include the aforementioned method in order to achieve the predictable result of improving the efficiency of the gaming accessories mounting function/operation.
Regarding claim 30 (in addition to the limitations taught above), Meyers also discloses the selected removable controller accessory being one of a plurality of differently configured removable controller accessories removably affixable to the mounting platform (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable).
7.	Regarding claim 41, Meyers fails to explicitly disclose the following limitation:
twist-to-lock mechanism is configured to move such that the sensor-activation feature is positioned closer to the electronic input sensor when the twist- to-lock mechanism is in the activation posture than when the twist-to- lock mechanism is in the default posture.
Lugaresi teaches the mounting platform (i.e. actuating arms (part 18) or the twist-to-lock mechanism described by Meyers) is configured to move such that the sensor-activation feature is positioned closer (i.e. actuating arms (part 18) can be positioned closer to the array of keys as shown in FIG 3) to the electronic input sensor (i.e. the array of keys that can detect inputs) when the mounting platform (i.e. actuating arms (part 18) or the twist-to-lock mechanism described by Meyers) is in the activation posture than when the mounting platform (i.e. actuating arms (part 18) or the twist-to-lock mechanism described by Meyers) is in the default posture (i.e. the mounting platform changes from default posture to activation posture when a player move the knob (part 17) with his/her finger) (abstract and  FIGS. 2, 3 and 5 and Col 3, lines 24 - 58).
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Meyers in view of Lugaresi to include the aforementioned method in order to achieve the predictable result of improving the efficiency of the gaming accessories mounting function/operation.
8.	Claims 22 – 28 and 31 – 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Lugaresi (US 4575591) and further in view of Riggs (US 7758424).
9.	Regarding claims 22 and 31, the combination of Meyers and Lugaresi fail to explicitly disclose the following limitation:
the selected removable controller accessory includes a male twist-to-lock mechanism, and wherein the male twist-to-lock mechanism is configured to be inserted into the female twist-to-lock mechanism to removably affix the selected removable controller accessory to the game controller
Riggs teaches wherein the twist-to-lock mechanism is a female twist-to-lock mechanism, wherein the selected removable Page 2 of 9Preliminary Amendment Application No. 16/161,464Docket No. 356640-US-CNTcontroller accessory includes a male twist-to-lock mechanism, and wherein the male twist-to-lock mechanism is configured to be inserted into the female twist-to-lock mechanism to removably affix the selected removable controller accessory to the game controller (FIGS. 1 - 7; Col 5, 26 – 32 and 46 - 49).
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Meyers and Lugaresi in view of Riggs to include the aforementioned method in order to achieve the predictable result of prevent the unintended separation between the removable controller accessory and the mounting platform.
10.	  Regarding claims 23 and 32, Riggs also teaches the female twist-to-lock mechanism includes a plurality of slots, each slot configured to receive a corresponding radial pin that extends radially outward from the male twist-to-lock mechanism of the selected removable controller accessory (FIGS. 1 - 7; Col 5, 46 - 49).  
11.	Regarding claims 24 and 33, Riggs also teaches the female twist-to-lock mechanism includes at least one slot configured to receive a corresponding radial pin that extends radially outward from the male twist-to-lock mechanism of the selected removable controller accessory (FIGS. 1 - 7; Col 5, 26 - 49).  
12.	Regarding claims 25 and 34, Riggs also teaches the at least one slot includes a heel portion and a toe portion, wherein the male twist-to-lock mechanism of the selected removable controller accessory is insertable into the female twist-to-lock mechanism until the radial pin is stopped at the heel portion, and wherein the removable controller accessory is twistable to move the radial pin to the toe portion to removably affix the removable controller accessory to the game controller (FIGS. 1 - 7; Col 5, 26 - 49).  
13.	Regarding claim 26, Riggs also teaches the female twist-to-lock mechanism includes a bias mechanism (i.e. the mechanism described in Col 4, 14 - 22) configured to bias the radial pin into the toe portion when the selected removable controller accessory is twisted such that the radial pin is positioned in the toe portion to maintain the selected removable controller accessory affixed to the game controller (FIG. 2; Col –4, 14 - 22).  
14.	Regarding claim 27, Riggs also teaches the female twist-to-lock mechanism includes a depressable catch inwardly biased to maintain the radial pin in the slot, and wherein the depressible catch is depressable to allow the radial pin to be removed from the slot (Col 5, 46 - 49).
15.	  Regarding claims 28 and 35, Riggs also  teaches the twist-to-lock mechanism is a male twist-to-lock mechanism, wherein the selected removable controller accessory includes a female twist-to-lock mechanism, and wherein the male twist-to-lock mechanism is configured to be inserted into the female twist-to-lock mechanism to removably affix the selected removable controller accessory to the game controller (FIGS. 1 - 7; Col 5, 26 – 32 and 46 - 49).
16.	Claims 36 - 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Williams (US 4484743) and further in view of Lugaresi (US 4575591).
17.	Regarding claim 36, Meyers also discloses a game controller comprising (abstract): 
an electronic input sensor (i.e. a controller button part 13) (Figure 2); 
and a mounting platform (i.e. a combination of part 23 and 24) including a mounting surface and a sensor-interface surface (i.e. the surface of part 13) that opposes the mounting surface (Figure 2), 
the selected removable controller accessory being one of a plurality of differently configured removable controller accessories (i.e. a plurality of different type of joysticks) removably affixable to the mounting platform (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable), 
Meyers fails to explicitly disclose the following limitations:
a snap fastener configured to interlock with a corresponding mating feature of a selected removable controller accessory to removably affix the selected removable controller accessory to the game controller.
(the mounting platform is) a snap fastener
Williams teaches:
a snap fastener configured to interlock with a corresponding mating feature of a selected removable controller accessory to removably affix the selected removable controller accessory to the game controller (FIG. 2 and Col 2, 45 - 54).
the mounting platform is a snap fastener (FIG. 2 and Col 2, 45 - 54)
One ordinary skilled in the art before the effective filing date of the present application would have modified Meyers in view of Williams to include the aforementioned method in order to achieve the predictable result of improving the reliability of the gaming accessories mounting function/operation.
The combination of Meyers and Williams fail to explicitly disclose the following limitation:
the mounting platform being configured to move from a default posture to an activation posture responsive to finger manipulation of the selected removable controller accessory when the selected removable controller accessory is affixed to the mounting platform, 
and wherein the sensor-activation feature interfaces with the electronic input sensor to generate an activate control signal in the activation posture.
Lugaresi teaches:
the mounting platform (i.e. housing 32, which include a plurality of circumferentially spaced actuating arms 18 are mounted on the base member 11 adjacent the handle 13) being configured to move from a default posture to an activation posture responsive to finger manipulation  (i.e. when a player move the knob (part 17) with his/her finger) of the selected removable controller accessory (i.e. removable controller accessory/knob (part 17)) when the selected removable controller accessory is affixed to the mounting platform (abstract and  FIGS. 2 and 5 and Col 3, lines 24 - 58), 
and wherein the sensor-activation feature interfaces with the electronic input sensor (i.e. the array of keys that can detect inputs) to generate an activate control signal in the activation posture ( abstract and Col 3, lines 24 - 58).
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Meyers and Williams in view of Lugaresi to include the aforementioned method in order to achieve the predictable result of improving the efficiency of the gaming accessories mounting function/operation.
18.	Regarding claim 37, Williams also teaches the snap fastener is positioned at a central portion of a mounting platform (abstract; FIG. 2 and Col 2, 45 - 54).
19.	Regarding claim 38, Meyers also discloses a mounting surface/the snap fastener further includes at least one alignment feature configured to interface with a complimentary alignment feature of the selected removable controller accessory to prevent the selected removable controller accessory from translating or rotating from an Page 7 of 9Preliminary Amendment Application No. 16/161,464Docket No. 356640-US-CNTaligned position when the selected removable controller accessory is affixed to the mounting platform/the snap fastener (Abstract; Column 2 lines 55-80; Figure 2).
20.	Regarding claim 39, Williams also teaches the snap fastener includes a plurality of wedge surfaces, and wherein the corresponding mating feature of the selected removable controller accessory includes a plurality of complimentary wedge surfaces configured to mate with the plurality of wedge surfaces of the snap fastener when the selected removable controller accessory is affixed to the snap fastener (abstract; FIG. 2 and Col 2, 45 - 54).
21.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Williams (US 4484743) and further in view of Lugaresi (US 4575591) and further in view of Siciliano (US 20040188933).
22.	Regarding claim 40, the combination Meyers, Williams and Lugaresi of teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the mounting platform/the snap fastener includes a cross-shaped mounting surface, and wherein the selected removable controller accessory includes a cross-shaped mating interface that covers the cross-shaped mounting surface when selected removable controller accessory is affixed to the mounting platform /the snap fastener.
Siciliano teaches:
the mounting platform/the snap fastener includes a cross-shaped mounting surface, and wherein the selected removable controller accessory includes a cross-shaped mating interface that covers the cross-shaped mounting surface when selected removable controller accessory is affixed to the mounting platform/the snap fastener (abstract; FIG. 5).
One ordinary skilled in the art at the time of filing the present application would have modified the combination of Meyers, Williams and Lugaresi in view of Siciliano to include the aforementioned method in order to achieve the predictable result of ensure a tight connection between the removable controller accessory and the mounting platform.

Response to Arguments
23.	Regarding claims 21 – 28 and 30 – 41, the applicant argues that the combination of Meyers, Riggs and Lugaresi fail to teach all the newly amended limitations of the claims (Remarks, pages 9 - 13).
	The examiner respectfully disagrees. 
The combination of Meyers, Riggs and Lugaresi teach all the newly amended limitations of claims 21 – 28 and 30 – 41 (see rejections above for details).

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715